 



Exhibit 10.18
AMENDED AND RESTATED
SEVERANCE AND CHANGE IN CONTROL AGREEMENT
     This Amended and Restated Severance and Change in Control Agreement (the
“Agreement”) is made and entered into effective as of March 3, 2008, (the
“Effective Date”), by and between Anadys Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and James L. Freddo, MD (the “Executive”). The
Company and the Executive are hereinafter collectively referred to as the
“Parties”, and individually referred to as a “Party”. This Agreement shall
replace and supersede that certain Change in Control Agreement between Executive
and the Company entered into as of November 1, 2006 (the “Original Agreement”).
Recitals
     Whereas, Executive and the Company are currently parties to the Original
Agreement that is superseded and replaced in its entirety by this Agreement; and
     Whereas, the Company desires to continue to employ Executive to provide
personal services to the Company in that capacity, and wishes to provide
Executive with certain severance benefits in return for his services, and
Executive wishes to be so employed and to receive such benefits; and
     Whereas, the Company and Executive wish to enter into this Agreement to
define their mutual rights and duties with respect to Executive’s severance
benefits;
     Now, Therefore, in consideration of the mutual promises and covenants
contained herein, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:
Agreement
     1. Employment.
          1.1 Loyalty; At Will Employment. During the Executive’s employment by
the Company, the Executive shall devote Executive’s full business energies,
interest, abilities and productive time to the proper and efficient performance
of Executive’s duties as an officer of the Company unless otherwise approved in
writing by the Board of Directors or a committee of the Board of Directors.
Executive’s employment with the Company is at will and not for any specified
period and may be terminated at any time, with or without cause, by either
Executive or Company, subject to the provisions of Sections 3 and 4 below.
          1.2 Termination of Obligations. In the event of the termination of the
Executive’s employment with the Company, the Company shall have no obligation to
pay Executive any base salary, bonus or other compensation or benefits, except
as earned prior to the date of termination or as provided in Section 3 or for
benefits due to the Executive (and/or the Executive’s dependents) under the
terms of the Company’s benefit plans. To the extent permitted by applicable
laws, the Company may offset any amounts Executive owes it or its subsidiaries
against any amount it owes Executive pursuant to Section 3.

1.



--------------------------------------------------------------------------------



 



          1.3 The term of this Agreement shall begin on the Effective Date and
shall continue until Executive’s employment with the Company is terminated for
any reason.
     2. Definitions.
     For purposes of this Agreement, the following terms shall have the
following meanings:
          2.1 Cause. “Cause” for the Company to terminate Executive’s employment
hereunder shall mean the occurrence of any of the following events:
               (i) the Executive’s willful or negligent failure, as determined
in good faith by the Company’s Board of Directors, to satisfactorily perform the
Executive’s assigned duties with the Company, or any successor thereof, in the
best interests of the Company and as directed by the Company’s Board of
Directors or the Chief Executive Officer (except for the failure resulting from
Executive’s incapacity due to Complete Disability, or any such actual or
anticipated failure resulting from a Good Reason termination), which is not
corrected within thirty (30) days of Executive receiving notice of such failure
from the Company specifying in reasonable detail the nature of such failure;
               (ii) the Executive’s commission of a willful act that materially
injures the business of the Company;
               (iii) the Executive’s conviction of a felony involving moral
turpitude; and
               (iv) the Executive’s engaging or in any manner participating in
any activity that is directly competitive with or injurious to the Company or
any of its affiliates or which violates any material provisions of the
Executive’s Agreement for Employees dated June 21, 2006 (“Proprietary
Information and Inventions Agreement”) with the Company.
          2.2 Change in Control. For purposes of this Agreement, “Change in
Control” means:
               (i) an acquisition by any person, entity or group within the
meaning of Section 13(d) or 14(d) of the Exchange Act, or any comparable
successor provisions (excluding any employee benefit plan, or related trust,
sponsored or maintained by the Company or subsidiary of the Company or other
entity controlled by the Company) of the beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act, or comparable
successor rule) of securities of the Company representing more than fifty
percent (50%) of the combined voting power of the Company’s then outstanding
securities other than by virtue of a merger, consolidation or similar
transaction. Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because the level of ownership held by a person, entity
or group exceeds the designated percentage threshold of the outstanding voting
securities as a result of a repurchase or other acquisition of voting securities
by the Company reducing the number of shares outstanding, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of voting securities by the Company, and after such
share acquisition, a person, entity or group becomes the owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred,

2.



--------------------------------------------------------------------------------



 



increases the percentage of the then outstanding voting securities owned by such
person, entity or group over the designated percentage threshold, then a Change
in Control shall be deemed to occur;
               (ii) there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, outstanding voting securities representing more than fifty percent
(50%) of the combined outstanding voting power of the surviving entity in such
merger, consolidation or similar transaction or more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving entity in
such merger, consolidation or similar transaction; or
               (iii) there is consummated a sale or other disposition of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale, lease, license or other disposition.
          2.3 Complete Disability. “Complete Disability” shall mean the
inability of the Executive to perform the Executive’s duties under this
Agreement because the Executive has become permanently disabled within the
meaning of any policy of disability income insurance covering employees of the
Company then in force. In the event the Company has no policy of disability
income insurance covering employees of the Company in force when the Executive
becomes disabled, the term "Complete Disability” shall mean the inability of the
Executive to perform the Executive’s duties under this Agreement by reason of
any incapacity, physical or mental, which the Board, based upon medical advice
or an opinion provided by a licensed physician acceptable to the Board,
determines to have incapacitated the Executive from satisfactorily performing
all of the Executive’s usual services for the Company for a period of at least
one hundred twenty (120) days during any twelve (12) month period (whether or
not consecutive). Based upon such medical advice or opinion, the determination
of the Board shall be final and binding and the date such determination is made
shall be the date of such Complete Disability for purposes of this Agreement.
          2.4 Good Reason. “Good Reason” means that Executive voluntarily
terminates employment with the Company (A) after (1) any of the following are
undertaken without Cause and without Executive’s express written consent;
(2) Executive notifies the Company in writing, within thirty (30) days after the
occurrence of one of the following events, which notice specifies the condition
giving rise to a right to resign for Good Reason and that Executive intends to
terminate his employment no earlier than thirty (30) days after the Company’s
receipt of such notice; and (3) the Company does not cure such condition within
thirty (30) days following its receipt of such notice or states unequivocally in
writing that it does not intend to attempt to cure such condition; and (B) such
voluntary termination occurs within ten (10) days following the end of the
period within which the Company was entitled to remedy the condition giving rise
to a right to resign for Good Reason but failed to do so:

3.



--------------------------------------------------------------------------------



 



               (i) a material adverse change in the nature or scope of
Executive’s job responsibilities;
               (ii) the relocation (or demand for relocation) of Executive’s
place of employment to a point more than thirty (30) miles from Executive’s then
current place of employment;
               (iii) a material reduction in the annual base compensation paid
to Executive; or
               (iv) in the case of a Change of Control, the failure to be
offered comparable employment with the successor entity, provided that
“comparable employment” shall mean employment with job responsibilities not
violative of Section 2.4(i), base salary in an amount not violative of Section
2.4(iii), and at a business office the location of which is not violative of
Section 2.4(ii).
          2.5 Integration. The parties acknowledge that the definition of “for
Cause” contained within this Agreement may differ from the definitions of “for
Cause” contained within Executive’s stock option agreement or agreements. The
Parties agree that unless it is determined that Executive shall be terminated
for “Cause” as defined in this Agreement, there shall be no termination for
“Cause” under any of Executive’s stock option agreements or other equity award
agreements. Therefore, unless otherwise expressly provided such equity award
agreement, the definition of “Cause” in this Agreement shall supersede and
replace in its entirety any definition of “Cause” that may be included in
Executive’s equity award agreements.
     3. Compensation Upon Termination.
          3.1 Death Or Complete Disability. If the Executive’s employment with
the Company is terminated as a result of death or Complete Disability, the
Company shall pay to Executive, and/or Executive’s heirs, the Executive’s base
salary and accrued and unused vacation benefits earned through the date of
termination at the rate in effect at the time of termination, less standard
deductions and withholdings, and the Company shall thereafter have no further
obligations to the Executive and/or Executive’s heirs under this Agreement.
          3.2 With Cause or Without Good Reason. If the Executive’s employment
with the Company is terminated by the Company for Cause or if the Executive
terminates employment with the Company without Good Reason, the Company shall
pay the Executive’s base salary and accrued and unused vacation benefits earned
through the date of termination at the rate in effect at the time of
termination, less standard deductions and withholdings, and the Company shall
thereafter have no further obligations to the Executive under this Agreement.
          3.3 Without Cause or for Good Reason. In the event Executive’s
employment with the Company is terminated by the Company without Cause, or
Executive resigns for Good Reason, and Executive signs the Release and Waiver of
Claims as set forth as Exhibit A or such other form of release as the Company
may require in order to comply with applicable laws (the “Release”) on or within
the time period set forth therein, but in no event later than forty-five
(45) days after Executive’s termination date, and allows such Release to

4.



--------------------------------------------------------------------------------



 



become effective in accordance with its terms, then Executive will receive the
following benefits:
               (i) the equivalent of twelve (12) months of the Executive’s
annual Base Salary (as defined herein), less standard deductions and
withholdings, which shall be paid in a single lump sum within five (5) days
after the effective date of the Release. “Base Salary” shall mean Executive’s
base pay (excluding incentive pay, premium pay, commissions, overtime, bonuses
and other forms of variable compensation), at the rate in effect during the last
regularly scheduled payroll period immediately preceding the date of the
termination, and prior to any reduction in base salary that would permit the
Executive to voluntarily terminate employment pursuant to Section 2.4(iii).
               (ii) If Executive is eligible for and timely elects continued
group health plan coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) following Executive’s termination, the Company will pay
the Executive’s COBRA group health insurance premiums for the Executive and his
eligible dependents for a period of twelve (12) months following the effective
date of the Release; provided, however, that any such payments will cease if
Executive voluntarily enrolls in a health insurance plan offered by another
employer or entity during the period in which the Company is paying such
premiums. Executive is required to immediately notify the Company in writing of
any such enrollment. For purposes of this Section 3.3(ii), references to COBRA
premiums shall not include any amounts payable by Executive under an Internal
Revenue Code Section 125 health care reimbursement plan.
               (iii) The Company will make available to Executive, upon
Executive’s request, executive outplacement services provided by a reputable
outplacement firm for a period of six (6) months following the effective date of
the Release. The Company will assume the cost of all such outplacement services.
               (iv) As of the effective date of the Release, all of the
outstanding equity awards that Executive holds and which were granted to
Executive within one year prior to Executive’s termination date shall accelerate
and vest in accordance with the vesting schedule applicable to such equity award
as if Executive had provided 12 months of vesting service as of Executive
termination date and, together with all other vested equity awards which
Executive holds, if applicable, will remain exercisable until the earlier of:
(i) fifteen (15) months following Executive’s termination date, (ii) ten
(10) years from the original grant date, (iii) the original maximum term of such
equity award, or (iv) the effective date of a Change in Control in which such
awards will terminate and not be assumed by the successor or acquiring entity.
In addition, all of Executive’s outstanding restricted stock and other equity
awards which Executive holds as of the termination date and which were granted
to Executive within one year prior to Executive’s termination date shall
accelerate and vest as of the effective date of the Release, in accordance with
the vesting schedule applicable to such equity awards as if Executive had
provided 12 months of vesting service as of Executive’s termination date.

5.



--------------------------------------------------------------------------------



 



          3.4 Additional Change in Control Related Severance Benefits. In the
event that Executive’s employment with the Company is terminated without Cause
or Executive resigns for Good Reason within the six (6) month period immediately
preceding or the twenty-four (24) month period immediately following a Change in
Control of the Company, then subject to the Executive’s delivery to the Company
of an effective Release as required pursuant to Section 3.3, in addition to the
severance benefits provided to Executive under Section 3.3(i), 3.3(ii) and
3.3(iii) above, the Executive shall also be entitled to the following benefits:
               (i) A payment equal to the “Unpaid Portion of the Aggregate
Anniversary Bonus” (defined below) less standard deductions and withholdings,
which shall be paid in a single lump sum within five (5) days after the
effective date of the Release. The Unpaid Portion of the Aggregate Anniversary
Bonus is defined as Two Hundred Thousand Dollars ($200,000) less the amount paid
after the date hereof under the offer letter dated June 21, 2006 between the
Executive and the Company (the “Offer Letter”) in accordance with the schedule
set forth in the Offer Letter;
               (ii) A pro-rata portion of Executive’s 100% Bonus Opportunity
Amount (as defined herein), which pro-rata portion shall be calculated by
multiplying Executive’s 100% Bonus Opportunity Amount by the quotient of the
number of days in the calendar year that have elapsed as of the date of
Executive’s termination divided by 365 (the “Bonus Payment”). Executive’s “100%
Bonus Opportunity Amount” shall be determined by reference to the then-current
provisions of the Anadys Pharmaceuticals, Inc. Executive Officer Bonus Plan as
applicable to the calendar year in which the Executive’s employment has
terminated. The Bonus Payment shall be subject to all standard deductions and
withholdings and shall be paid in a single lump sum within five (5) days after
the later of (A) the effective date of the Release, or (B) the effective date of
the Change in Control (if Executive’s termination occurs prior to the Change in
Control); and
               (iii) Full accelerated vesting of all unvested shares subject to
any outstanding stock options, restricted stock or other equity awards then held
by Executive, such that all shares shall be vested and fully exercisable as of
the effective date of the Release, or if later, the effective date of the Change
in Control (if Executive’s termination occurs prior to the Change in Control).
In order to give effect to the foregoing provision, notwithstanding anything to
the contrary set forth in Executive’s equity award agreements, following any
termination of Executive’s employment that is without Cause or for Good Reason,
none of Executive’s equity awards shall terminate with respect to any vested or
unvested portion subject to such award before the later of (A) six (6) months
following such termination, or (B) the effective date of the Release.
     4. Tax Compliance
          4.1 Application of Internal Revenue Code Section 409A. The severance
benefits payable under this Agreement are intended to be payable pursuant to the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations.
          4.2 Parachute Payment. If any payment or benefit Executive would
receive pursuant a Change in Control or otherwise (“Payment”) would
(i) constitute a “parachute

6.



--------------------------------------------------------------------------------



 



payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall be reduced to the Reduced Amount. The
“Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in Executive’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order unless Executive elects in writing a different order (provided, however,
that such election shall be subject to Company approval if made on or after the
effective date of the event that triggers the Payment): reduction of cash
payments; cancellation of accelerated vesting of stock awards; reduction of
employee benefits. In the event that acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of Executive’s stock awards unless
Executive elects in writing a different order for cancellation.
     The Company shall engage a nationally recognized accounting or consulting
firm to perform the foregoing calculations. If the firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, then the Company shall appoint another
nationally recognized accounting or consulting firm to make the determinations
required hereunder. The Company shall bear all expenses with respect to the
determinations by such firm required to be made hereunder.
     The firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to Executive and
the Company within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by
Executive or the Company) or such other time as requested by Executive or the
Company. If the firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish Executive and the Company with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the firm made hereunder shall be final, binding and
conclusive upon Executive and the Company.
     5. Company Property. All documents, records, apparatus, equipment and other
physical property that is furnished to or obtained by Executive in the course of
his employment with the Company shall be and remain the sole property of the
Company. Executive agrees that, upon the termination of his employment, as a
condition of receiving benefits under this Agreement, he shall return all such
property (whether or not it pertains to “Proprietary Information” as defined in
the Proprietary Information and Inventions Agreement), and agrees not to make or
retain copies, reproductions or summaries of any such property.
     6. Other Terminations. Notwithstanding anything to the contrary set forth
herein, the Executive is not eligible for severance benefits under this
Agreement if (i) the Executive is terminated within thirty (30) days following
the Executive’s refusal to accept an

7.



--------------------------------------------------------------------------------



 



offer of comparable employment by any successor to the Company or an affiliate
thereof (provided that “comparable employment” shall mean employment with job
responsibilities not violative of Section 2.4(i), base salary in an amount not
violative of Section 2.4(iii), and at a business office the location of which is
not violative of Section 2.4(ii)); (ii) the Executive terminates employment in
order to accept employment with another entity that is wholly or partly owned
(directly or indirectly) by the Company or an affiliate, (iii) the Executive
does not satisfy the conditions for receipt of benefits as set forth in
Sections 3.3 and 5 of this Agreement; or (iv) the Executive’s employment
terminates due to death, Complete Disability or any other reason other than a
termination without Cause or for Good Reason.
     7. Acknowledgement. Executive hereby acknowledges that Executive has
consulted with or has had the opportunity to consult with independent counsel of
Executive’s own choice concerning this Agreement, and has been advised to do so
by the Company, and Executive has read and understands this Agreement, is fully
aware of its legal effect, and has entered into it freely based on Executive’s
own judgment.
     8. General. This Agreement is made in San Diego, California. This Agreement
shall be construed and interpreted in accordance with the internal laws of the
State of California. This Agreement supersedes and replaces any other agreement
between Executive and the Company regarding severance benefits and/or
compensation upon termination of employment, including but not limited to the
Original Agreement, and cannot be amended or modified except by written
agreement between Executive and the Company. This Agreement may be executed in
two counterparts, each of which shall be deemed an original, all of which
together shall contribute one and the same instrument.
     In Witness Whereof, the Parties have executed this Agreement as of the date
first above written.

          Anadys Pharmaceuticals, Inc.
    By:     /s/ Stephen Worland       Its: President and Chief Executive
Officer        Dated: March 3, 2008           Executive:
  /s/ James L. Freddo James L. Freddo        Dated: March 3, 2008       

8.



--------------------------------------------------------------------------------



 



         

EXHIBIT A
RELEASE AND WAIVER OF CLAIMS
     In consideration of the payments and other benefits set forth in the Change
in Control Agreement dated March 3, 2008 to which this form is attached, I,
James L. Freddo, MD, hereby furnish Anadys Pharmaceuticals, Inc. (the
“Company”), with the following release and waiver (“Release and Waiver”).
     In exchange for the consideration provided to me by the Change in Control
Agreement that I am not otherwise entitled to receive, I hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, Affiliates, and assigns from any and all claims,
liabilities and obligations (excluding indemnification obligations and rights
under the Company’s directors and officers insurance policies) both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to my signing this Release and Waiver. This general
release includes, but is not limited to: (1) all claims arising out of or in any
way related to my employment with the Company or the termination of that
employment; (2) all claims related to my compensation or benefits from the
Company, including, but not limited to, salary, bonuses, commissions, vacation
pay, expense reimbursements, severance pay, fringe benefits, stock, stock
options, or any other ownership interests in the Company; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (4) all tort claims, including, but not limited to,
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; (5) all federal, state, and local statutory claims, including,
but not limited to, claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and
the California Fair Employment and Housing Act (as amended).
     I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against the Company.

9.



--------------------------------------------------------------------------------



 



     I acknowledge that, among other rights, I am knowingly and voluntarily
waiving and releasing any rights I may have under ADEA. I also acknowledge that
the consideration given for this Release and Waiver is in addition to anything
of value to which I was already entitled as an Employee of the Company. If I am
40 years of age or older upon execution of this Release and Waiver, I further
acknowledge that I have been advised by this writing, as required by the Older
Workers Benefit Protection Act, that: (A) my release and waiver granted herein
does not relate to claims under the ADEA that may arise after the date I execute
this Release and Waiver; (B) I should consult with an attorney prior to
executing this Release and Waiver (although I may choose voluntarily not to do
so), (C) I have twenty-one (21) days to consider this Release and Waiver
(although I may choose to voluntarily execute this Release and Waiver earlier);
(D) I have seven (7) days following the execution of this Release and Waiver to
revoke the Release and Waiver; and (E) this Release and Waiver shall not be
effective until the seven (7) day revocation period has expired unexercised.
     If I am less than 40 years of age upon execution of this Release and
Waiver, I acknowledge that I have the right to consult with an attorney prior to
executing this Release and Waiver (although I may choose voluntarily not to do
so); and I have five (5) days from the date of termination of my employment with
the Company in which to consider this Release and Waiver (although I may choose
voluntarily to execute this Release and Waiver earlier).
     I acknowledge my continuing obligations under my Agreement for Employees
dated June 21, 2006 (“Proprietary Information and Inventions Agreement”), which
is attached hereto. Pursuant to my Proprietary Information and Inventions
Agreement I understand that among other things, I must not use or disclose any
confidential or proprietary information of the Company and I must immediately
return all Company property and documents (including all embodiments of
proprietary information) and all copies thereof in my possession or control. I
understand and agree that my right to the severance benefits I am receiving in
exchange for my agreement to the terms of this Release and Waiver is contingent
upon my continued compliance with my Proprietary Information and Inventions
Agreement.
     This Release and Waiver, including the Proprietary Information and
Inventions Agreement attached hereto, constitutes the complete, final and
exclusive embodiment of the entire agreement between the Company and me with
regard to the subject matter hereof. I am not relying on any promise or
representation by the Company that is not expressly stated herein. This Release
and Waiver may only be modified by a writing signed by both me and a duly
authorized officer of the Company.

                Date:                                           By:            
           

10.